408 F.2d 8
UNITED STATES of America, Appellee,v.Junior Lee GAMBILL, Appellant.
No. 12959.
United States Court of Appeals Fourth Circuit.
Argued March 4, 1969.Decided March 10, 1969Certiorari denied May 19, 1969.See 89 S. Ct. 1750.

John E. Hall, North Wilkesboro, N.C., (McElwee & Hall, North Wilkesboro, N.C., on brief) for appellant.
H. Marshall Simpson, Asst. U.S. Atty., (William H. Murdock, U.S. Atty., on brief) for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Junior Lee Gambill appeals his conviction for the removal, possession, and sale of untaxed whiskey.  26 U.S.C. 5601(a)(12), 5205(a)(2), and 5604(a)(1).  The evidence amply established that Gambill was guilty and that he was not entrapped.  The conviction is affirmed.